Citation Nr: 1020582	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic intermittent lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis of the left foot.

3.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis of the right foot with secondary traumatic 
heel fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1998 to 
August 2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied ratings in excess of 10 percent for chronic 
intermittent lumbar strain, plantar fasciitis of the right 
foot, and plantar fasciitis of the left foot.  

In a July 2009 rating decision, the RO recharacterized the 
appellant's right foot disability as plantar fasciitis of the 
right foot with secondary traumatic heel fracture, but 
continued the previously assigned 10 percent disability 
rating, following the expiration of a temporary total 
convalescence rating.  See 38 C.F.R. § 4.30 (2009).

The record on appeal contains an April 2010 Report of Contact 
indicating that the appellant has advised VA that she has 
relocated to Kansas.  She has requested transfer of her VA 
claims folder to the RO in Wichita, Kansas.  This matter is 
referred to the RO for appropriate action.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Entitlement to a rating in excess of 10 percent for chronic 
intermittent lumbosacral strain

In April 2010 written arguments, the appellant's 
representative noted that the appellant's low back disability 
was last examined for VA compensation purposes in July 2007, 
nearly three years ago.  He argued that the July 2007 
examination report was not an accurate portrayal of the 
appellant's current disability picture, as her service-
connected low back disability had increased in severity since 
that time.

In light of these contentions, and given the evidence of 
record, the Board finds that another VA medical examination 
is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
insufficient to adequately evaluate the current state of the 
condition, VA must provide a new examination); see also 38 
C.F.R. § 3.159(c)(4) (2009).

Entitlement to ratings in excess of 10 percent for plantar 
fasciitis of the left  and right feet

The Board similarly finds that the record currently on appeal 
does not contain sufficient medical evidence to make a 
decision on the appellant's claims for increased ratings for 
her service-connected bilateral plantar fasciitis 
disabilities.  Thus, a VA medical examination and opinion is 
necessary.  38 C.F.R. § 3.159(c)(4) (2009).

In that regard, the record shows that the appellant's plantar 
fasciitis disability was last evaluated for VA compensation 
purposes in June 2009.  Unfortunately, that examination was 
conducted very shortly after one of the appellant's multiple 
foot surgeries, an open reduction and internal fixation 
necessitated by a right heel fracture.  The examiner noted 
the appellant's recent surgery and indicated that the 
residuals of such surgery were yet unknown.  The Board 
further notes that since the June 2009 VA medical 
examination, the appellant has again required foot surgery, 
including a right endoscopic plantar fasciotomy in September 
2009.  In order to ensure there is sufficient medical 
evidence to adequately evaluate the appellant's service-
connected right and left plantar fasciitis disabilities, an 
examination is necessary.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board also notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Court 
has held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Thus, after obtaining the results of the VA medical 
examination, the RO should consider whether all applicable 
symptomatology attributable to the appellant's service-
connected right and left foot disabilities is appropriately 
rated, to include consideration of separate disability 
ratings if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should also be afforded 
a VA medical examination for the purposes 
of clarifying the severity of her 
service-connected low back disability.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and the results of any 
diagnostic testing deemed necessary, the 
examiner should (a) provide range of 
motion findings of the lumbar spine, 
including whether any ankylosis is 
present; (b) state whether the 
appellant's low back disability exhibits 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour.

2.  The appellant should also be afforded 
a VA medical examination for the purposes 
of clarifying the nature and severity of 
her service-connected right and left foot 
disabilities.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and the results 
of any diagnostic testing deemed 
necessary, the examiner should 
specifically delineate all symptoms or 
pathology attributable to the appellant's 
service-connected right and left foot 
disabilities, to include any symptomatic 
surgical scars.  The examiner should also 
assess the severity of each manifestation 
identified on examination.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If the claims remain 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


